Opinion issued October 11, 2012




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-12-00602-CR
                               NO. 01-12-00603-CR
                            ———————————
                      CHARLES STEVE LANE, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee



                    On Appeal from the 228th District Court
                             Harris County, Texas
                   Trial Court Cause Nos. 1340014 & 1340015


                          MEMORANDUM OPINION

      Appellant, Charles Steve Lane, pleaded guilty to the state jail felony offense

of debit card abuse1 in trial court cause 1340014 and the state jail felony offense of

1
      See TEX. PENAL CODE ANN. § 32.31 (West 2011).
unauthorized use of a vehicle2 in trial court cause 1340015. The trial court found

appellant guilty of each charge and, in accordance with the terms of appellant’s

plea agreement with the State, sentenced appellant to confinement for eight months

in the State Jail Division of the Texas Department of Criminal Justice. Appellant

filed a pro se notice of appeal. We dismiss the appeal.

      In a plea-bargained case, a defendant may only appeal those matters that

were raised by written motion filed and ruled on before trial or after getting the

trial court’s permission to appeal. TEX. CODE CRIM. PROC. ANN. art. 44.02 (West

2006); TEX. R. APP. P. 25.2(a)(2). An appeal must be dismissed if a certification

showing that the defendant has the right of appeal has not been made part of the

record. TEX. R. APP. P. 25.2(d).

      Here, the trial court’s certifications are included in the records on appeal.

See id. The trial court’s certifications state that these are plea-bargained cases and

the defendant has no right of appeal. See TEX. R. APP. P. 25.2(a)(2). The records

support the trial court’s certifications. See Dears v. State, 154 S.W.3d 610, 615

(Tex. Crim. App. 2005). Because appellant has no right of appeal, we must

dismiss these appeals. See Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App.

2006) (“A court of appeals, while having jurisdiction to ascertain whether an

appellant who plea-bargained is permitted to appeal by Rule 25.2(a)(2), must


2
      See TEX. PENAL CODE ANN. § 31.07 (West 2011).
                                          2
dismiss a prohibited appeal without further action, regardless of the basis for the

appeal.”).

      Accordingly, we dismiss these appeals for want of jurisdiction. We dismiss

all pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Keyes, Massengale, and Brown.


Do not publish. TEX. R. APP. P. 47.2(b).




                                           3